Title: 6th.
From: Adams, John Quincy
To: 


       This day the annual Dudleian Lecture was preach’d by Mr. Symmes of Andover; the subject was the validity of Presbyterian Ordination. There are four subjects which are alternately treated the first Wednesday in September. They are Natural Religion, Revealed Religion, The errors of the Romish Church, and that above mentioned. The founder was Mr. Dudley: who gave a Sum the annual interest of which is 12£ and is given to the Person who preaches the Lecture. The person is appointed by the President, the Professor of Divinity, the Senior Tutor, and the Minister of Roxbury, but they cannot choose a Person under 40 years old. Mr. Symmes’s Lecture was a very good one, and the Sentiments he expressed were very liberal, though he was extremely severe in some places upon the Church of England.
       Mr. Cranch was here all the afternoon.
       I was admitted into the Handel Sodality; and attended in the evening at Cranch’s Chamber.
      